Citation Nr: 9905334	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-34 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to December 
1970, with service in the Republic of Vietnam from September 
1968 to August 1969.  Awards and commendations given the 
veteran include the Purple Heart Medal and the Bronze Star.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 1997 and April 1998, on which 
occasions it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.

By a rating decision of February 1997, the Regional Office 
(RO) granted a 30 percent evaluation for service-connected 
post-traumatic stress disorder, effective from October 27, 
1995.  The veteran voiced his disagreement with that 
decision, and the current appeal ensued.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is not currently productive of more than definite 
social and industrial impairment, or more than an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).



CONCLUSION OF LAW

An evaluation in excess of 30 percent for service-connected 
post-traumatic stress disorder is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, Code 9411 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998). 

Effective November 7, 1996, the schedular criteria for the 
evaluation of service-connected mental disorders underwent 
complete revision.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for service-connected post-traumatic 
stress disorder be evaluated under the pertinent regulations 
effective both before and after the November 7, 1996 changes 
to the rating schedule.  Bernard v. Brown, 4 Vet. App. 384 
(1995).

In that regard, on Department of Veterans Affairs (VA) 
psychiatric examination in November 1990, the veteran 
complained of sleep disturbance, as well as occasional 
nightmares.  The pertinent diagnosis was delayed 
post-traumatic stress disorder.  

VA outpatient treatment records covering the period from 
October to December 1995 show treatment during that time for 
the veteran's service-connected post-traumatic stress 
disorder.

On VA psychiatric examination in October 1996, the veteran 
stated that he had been divorced for approximately 18 years.  
Reportedly, the veteran lived alone in a house which he was 
buying, and watched television for relaxation.  Following 
service discharge, the veteran worked primarily as a laborer.  
He subsequently attended junior college, where he studied 
general academic courses, and received an Associate's degree 
in the Arts.  Following this, the veteran attended college, 
where he received a degree in secondary education.  
Currently, the veteran was employed as an interviewer for the 
Texas Workforce Commission, a job he had been performing for 
19 years.  The veteran stated that he found his current job 
increasingly stressful and demanding, in particular, the need 
to be "upbeat all the time."  Further noted was that the 
veteran took no medication other than aspirin as needed, and 
Nyquil for "insomnia."  

During the course of psychiatric examination, the veteran 
voiced subjective complaints of intrusive thoughts, as well 
as nightmares.  He stated that he was "afraid all the time," 
and felt that "something bad was going to happen."  According 
to the veteran, his concentration was "good," though he had 
become a "little more forgetful."  At the time of evaluation, 
the veteran denied any problems with flashbacks.  He did, 
however, state that he typically took from 1 to 2 hours to 
fall asleep at night, and then "tossed and turned" all night.  
By the veteran's own account, he experienced "slow (sic) 
energy" and an increasing feeling of the need to cry.  
Further noted were problems with irritability and isolation.

On mental status examination, the veteran was alert and well 
oriented, and cognizant of current events.  His mood was 
described as "kind of somehow sad."  The veteran's affect was 
restricted, and he had a "premonition of bad things" 
happening to him.  He denied both auditory and visual 
hallucinations, as well as any suicidal or homicidal 
ideation.  At the time of evaluation, the veteran's judgment 
was assessed as "adequate."  The pertinent diagnoses were 
chronic post-traumatic stress disorder; and major depressive 
disorder, not otherwise specified.  Global Assessment of 
Functioning scores were 75 for the past year, and 70 
currently.  

On more recent VA psychiatric examination in August 1998, the 
veteran stated that he was currently working for the State of 
Texas at the Texas Welfare Commission, a job he had held for 
the past 22 years.  According to the veteran, his employment 
was "getting harder and more stressful all the time," 
necessitating that he "take time off" from work several days 
a month, or "whenever he (felt) burned out or unappreciated."  

Subjective complaints included sleep disturbance, with the 
veteran commenting that he typically slept only 3 to 4 hours 
per night.  The veteran further noted that he awakened 
easily, with "any little noise."  According to the veteran, 
he felt "anxious and nervous" when he went to sleep, and 
thought about his experiences in Vietnam "almost every 
night."  By the veteran's own admission, he was withdrawn, 
and somewhat afraid of having relationships.  He stated that 
he had no friends, was a loner, and avoided crowded places.  
According to the veteran, in his work, he frequently became 
irritable, and "sometimes very forgetful."  

On mental status examination, the veteran appeared able to 
tend to the activities of daily living without any problems.  
He showed no evidence of inappropriate behavior, and appeared 
to have no problem with impulse control.  The veteran's 
speech was spontaneous, and his conversation relevant and 
coherent.  Affect was neutral, and appropriate to the content 
of thought.  The veteran's mood was euthymic, and he denied 
both suicidal and homicidal ideation.  According to the 
veteran, he sometimes felt "angry, frustrated and irritable."  
Reportedly, he had experienced several episodes of panic 
attacks, during which he felt as if he were "going to have a 
heart attack."  At the time of evaluation, the veteran's 
thinking was clear, logical and goal-directed.  There was no 
evidence of delusions or illusions, or of any impairment of 
thought processes.  The veteran displayed no evidence of any 
obsessive or ritualistic behavior, though he was somewhat 
concerned about his sleep, and "intrusive memories of Vietnam 
experiences."  The veteran's short- and long-term memory was 
fair, and he was well oriented.  The pertinent diagnosis was 
post-traumatic stress disorder, with a current Global 
Assessment of Functioning score of 60.

The Board observes that, based on recent psychiatric 
evidence, the veteran's previous 10 percent evaluation for 
his service-connected psychiatric disorder has been increased 
to 30 percent.  Pursuant to those laws and regulations in 
effect prior to November 7, 1996, a 30 percent evaluation for 
service-connected post-traumatic stress disorder is warranted 
where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when psychoneurotic symptoms result in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation, under those same laws 
and regulations, requires that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired, and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
38 C.F.R. Part 4, Code 9411 (effective from February 3, 1988, 
to November 6, 1996).  

Under the current schedular criteria in effect for the 
evaluation of service-connected psychiatric disorders, a 
30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 
50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Code 9411 (effective 
November 7, 1996).

As noted above, in addition to service-connected 
post-traumatic stress disorder, the veteran has in the past 
received a diagnosis of (nonservice-connected) major 
depressive disorder.  However, in the absence of competent 
medical evidence specifically attributing the veteran's 
current psychiatric problems to that disability, it is not 
unreasonable to conclude that service-connected 
post-traumatic stress disorder is largely responsible for the 
veteran's present difficulties.

The need to distinguish the effects of 
one condition from those of another is 
not unique to mental disorders, but 
occurs whenever two conditions, one 
service connected and one not, affect 
similar functions or anatomic areas.  
When it is not possible to separate the 
effects of the conditions, VA regulations 
at 38 C.F.R. § 3.102 (1998), which 
require that reasonable doubt on any 
issue be resolved in the claimant's 
favor, clearly dictate that such signs 
and symptoms be attributed to the 
service-connected condition.  61 Fed. 
Reg. 52698 (1996) (commentary 
accompanying amendments to VA regulations 
governing the rating of mental 
disorders).
 
Based on the evidence of record, it is clear that the veteran 
experiences some degree of social and occupational 
(industrial) impairment as a result of his service-connected 
post-traumatic stress disorder.  However, it is similarly 
clear that the veteran's service-connected psychiatric 
disorder is not more than 30 percent disabling.  While on VA 
psychiatric examination in October 1996, the veteran's affect 
was restricted and his mood "kind of sad," he was alert and 
well oriented, and his judgment was adequate.  Moreover, 
while on recent VA psychiatric examination in August 1998, 
the veteran complained of "panic attacks," his thinking was 
clear, logical, and goal-directed, with no evidence of any 
impairment of thought processes.  His speech was spontaneous, 
and his conversation both relevant and coherent.  During the 
course of the psychiatric interview, the veteran showed no 
evidence of inappropriate behavior, or of any problem with 
impulse control.  His affect was neutral and appropriate to 
his content of thought, and both short- and long-term memory 
were fair.  There was no evidence of flattened affect, or of 
the impairment of judgment or abstract thinking requisite to 
the assignment of an increased evaluation under the schedular 
criteria currently in effect.  Nor was there demonstrated the 
considerable social and industrial impairment necessary for 
an increased rating under the criteria in effect prior to 
November 7, 1996.

The Board acknowledges that, due primarily to the veteran's 
service-connected post-traumatic stress disorder, he has 
experienced certain problems in his employment.  However, by 
the veteran's own admission, he has been working for the same 
employer for the past 22 years.  Based on the aforementioned, 
the Board is of the opinion that, under the "old" or "new" 
criteria for the evaluation of service-connected mental 
disability, the veteran's post-traumatic stress disorder is 
adequately represented by the 30 percent evaluation presently 
in effect.  Consequently, an increased rating is not 
warranted.


ORDER

An increased evaluation for service-connected post-traumatic 
stress disorder is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

